DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1, 3-8 and 12-20 allowable. Claims 9-11, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions groups I and II, as set forth in the Office action mailed on 07/26/2021, is hereby withdrawn and claims 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 1 and 3-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: Yaso (US 
10,294,535) and Tokuda et al. (US 8,012,236) are the closest prior art of record, however these prior art either considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest a rotary hearth furnace that comprises a gas flow rate regulating portion disposed between a gas introducing portion and a gas exhaust portion in a non-heating zone, wherein the gas flow rate regulating portion is configured to regulate a flow rate of the gas which flows through the non-heating zone such that a pressure at a boundary between the heating zone and the non-heating zone, the boundary being a downstream end of the heating zone in the rotational direction, becomes the highest in a ring-like space defined by the rotary hearth. 
	The significance of this claimed structural configuration over the prior art is that it causes a complete counterflow of the exhaust gas to the moving direction of agglomerates so that iron reduction can be produced with high heat exchange efficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733